BEAUCHAMP, Judge.
Appellant was convicted upon indictment charging three separate and distinct offenses and was assessed a fine of $25.00. This fine might have been assessed by a jury under either count of the indictment and their verdict fails to inform the court of the count under which they found him guilty. The amount of the penalty being applicable to more than one, we are unable to determine from anything in the record which one they meant, and a fatal defect is thereby apparent. For this reason we do not consider the other questions presented in the appeal.
*2The judgment of the trial court is reversed and the cause remanded.